Cite as 2014 Ark. App. 388

                 ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CR-13-776


                                                  Opinion Delivered   June 18, 2014

MICHAEL A. DAVIS                                  APPEAL FROM THE CRITTENDEN
                               APPELLANT          COUNTY CIRCUIT COURT
                                                  [NO. CR-2010-1603]
V.
                                                  HONORABLE JOHN N.
                                                  FOGLEMAN, JUDGE
STATE OF ARKANSAS
                                 APPELLEE         AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                               ROBIN F. WYNNE, Judge


       Michael Davis appeals from the revocation of his probation by the Crittenden County

Circuit Court. Pursuant to Anders v. California, 386 Ark. 738 (1967), and Arkansas Supreme

Court and Court of Appeals Rule 4-3(k) (2013),1 his counsel has filed a motion to withdraw

accompanied by a no-merit brief that purports to list all rulings adverse to appellant at the

revocation hearing and explain why there are no non-frivolous issues for appeal. We affirm

and grant the motion to withdraw.

       In May 2011, appellant entered a negotiated plea of guilty to a charge of forgery in the

second degree. He was sentenced to thirty-six months’ probation. He was also ordered to

pay fines, fees, and court costs. On April 30, 2012, the State filed a petition to revoke


       1
        In his brief, appellant’s counsel cites Rule 4-3(j). We remind counsel that the proper
subsection is now Rule 4-3(k).
                                  Cite as 2014 Ark. App. 388

appellant’s probation in which it alleged that he violated the terms and conditions of his

probation by (1) failing to pay fines, costs, and fees as ordered; (2) failing to report to

probation as directed; (3) failing to pay probation fees; (4) failing to notify the sheriff and his

probation officer of his current address and employment; (5) departing from his approved

residence without permission; and (6) failing to satisfy supervision fees by community service.

       At the hearing on the State’s petition, Amy Peyton with the Crittenden County

Sheriff’s Office testified that appellant had made no payments toward his fines and costs. Mary

Marshall, appellant’s probation officer, testified that appellant failed to report in August,

November, and December of 2011. Appellant also failed to report from January 2012

through February 2013. According to Ms. Marshall, appellant also owed supervision fees, was

unemployed, and did not reside at the address he had listed. Appellant testified that he did

not report because he had been using marijuana and had been in an abusive relationship. He

also testified that he had not worked at all since being placed on probation.

       At the conclusion of the hearing, the trial court found by a preponderance of the

evidence that appellant failed to report to his probation officer as directed. Appellant was

sentenced to three years’ imprisonment in the Arkansas Department of Correction. This

appeal followed.

       A request to withdraw on the ground that the appeal is wholly without merit shall be

accompanied by a brief including an abstract and addendum. Ark. Sup. Ct. R. 4-3(k)(1)

(2013). The brief shall contain an argument section that consists of a list of all rulings adverse

to the defendant made by the circuit court on all objections, motions and requests made by


                                                2
                                 Cite as 2014 Ark. App. 388

either party with an explanation as to why each adverse ruling is not a meritorious ground for

reversal. Id. The abstract and addendum of the brief shall contain, in addition to the other

material parts of the record, all rulings adverse to the defendant made by the circuit court.

Id. Appellant was provided with a copy of counsel’s motion and brief and was informed of

his right to submit pro se points for reversal in accordance with Rule 4-3(k)(2). Appellant did

not file pro se points for reversal. After thoroughly reviewing the record in this matter, as

well as the brief filed by counsel, we agree with counsel that any appeal from the sentencing

order would be without merit and hold that counsel has complied with Rule 4-3(k).

       Affirmed; motion to withdraw granted.

       HIXSON and BROWN, JJ., agree.

       Shaun Hair, for appellant.

       No response.




                                              3